Defendants, husband and wife, owned a house and lot as tenants by the entireties. Plaintiff, claiming to have furnished labor and materials for improving and repairing the dwelling and funds used to pay taxes and to pay interest and principal of a mortgage covering the property, sued to recover. The declaration has an assumpsit count. Judgment in usual assumpsit form was entered against both defendants. Defendant Eva A. Black seeks review on error, without bill of exceptions, under Supreme Court Rule No. 11. Appellant raises two questions. The first, quoting:
"The sole question of law involved here is, whether or not a married woman can be bound, by an oral promise, for materials furnished and services performed on property held by entireties."
The record does not show that this question was brought to the attention of the trial court. It cannot be raised here for the first time.
The second, quoting: *Page 677 
"Counsel contend that the form of the judgment, even if there was a joint liability in assumpsit, was not in manner and form as prescribed by statute. Act No. 158, Pub. Acts 1917, § 4 (Comp. Laws Supp. 1922, § 11488 [4])."
For the reason that the record does not show that the attention of the trial court was called to this matter, it will not be considered here. Gill v. DeArmant, 90 Mich. 425; Miller
v. Walker, 141 Mich. 433; Menery v. Backus, 107 Mich. 329;Kingsnorth v. Baker, 213 Mich. 294.
Judgment affirmed.
McDONALD, C.J., and BIRD, SHARPE, MOORE, STEERE, FELLOWS, and WIEST, JJ., concurred.